                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 07-20099-04-JWL
                                                                        18-2163-JWL

Yehia Hassen,

                     Defendant.

                                  MEMORANDUM & ORDER

       In July 2009, defendant Yehia Hassen, pursuant to a plea agreement with the government,

entered a plea of guilty to conspiracy to distribute and possession with intent to distribute 1000

kilograms or more of marijuana and 5 kilograms or more of cocaine and attempted money

laundering. Under the terms of the plea agreement, Mr. Hassen anticipated a guideline range of

210-262 months (corresponding to a criminal history category of I and a total offense level of 37)

but understood that the government would recommend the low end of the range and would file a

§ 5K1.1 motion if he met the cooperation requirements. Following Mr. Hassen’s guilty plea, he

remained out-of-custody on conditions of release. On March 29, 2010, the day of Mr. Hassen’s

scheduled sentencing, the government filed a § 5K1.1 motion seeking a one-level reduction in Mr.

Hassen’s total offense level and, consistent with the plea agreement, recommended a sentence of

188 months, the low-end of the resulting guideline range. Mr. Hassen failed to appear for

sentencing and an arrest warrant was issued by the court. At that time, the government withdrew

its § 5K1.1 motion. Mr. Hassen remained a fugitive until he was arrested in the Republic of

Cyprus in April 2016. He waived extradition and was transported back to the United States.
        In August 2016, the government filed a motion for a hearing to determine whether Mr.

Hassen breached the plea agreement by failing to appear for sentencing and then absconding for

six years. By filing the motion, the government sought to request a sentence other than the low-

end of the guideline range, to request that Mr. Hassen not receive a reduction for acceptance of

responsibility and to request an upward departure from the applicable guideline range. At the

same time, Mr. Hassen, through new counsel, filed a motion to withdraw from the plea agreement

based upon ineffective assistance of counsel; to withdraw from the plea agreement because he did

not enter that agreement knowingly and voluntarily; and to find that the government’s one-level

§ 5K1.1 motion was made in bad faith.1 On September 15 and September 23, 2016, this court

held an evidentiary hearing on the parties’ motions. After that hearing, the court granted the

government’s motion and denied Mr. Hassen’s motion. On November 22, 2016, the court

sentenced Mr. Hassen to 324 months imprisonment. Mr. Hassen then filed a motion to vacate, set

aside or correct his sentence pursuant to 28 U.S.C. § 2255, asserting four claims of ineffective

assistance of counsel and one claim of prosecutorial misconduct. In February 2019, this court

issued a memorandum and order denying each of Mr. Hassen’s § 2255 claims, denying Mr.

Hassen’s request for an evidentiary hearing, and denying a certificate of appealability on his

claims. This matter is now before the court on Mr. Hassen’s motion to alter or amend judgment

pursuant to Rule 59(e) or, in the alternative, for a certificate of appealability (doc. 1116).




1
 While Mr. Hassen’s motion was filed as a motion to withdraw guilty plea under Rule 11(d)(2)(b),
Mr. Hassen clarified at the hearing that he was seeking only to have the plea agreement set aside,
that he wanted to waive his right to a trial, and he wanted to leave in place his guilty plea.
                                                  2
       As will be explained, the motion is denied in part and dismissed in part. To the extent the

motion is a true Rule 59(e) motion, it is denied because Mr. Hassen has not demonstrated any of

the well-established grounds warranting relief under Rule 59(e): “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error

or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000). To the extent the motion is a successive § 2255 petition, it is dismissed because the court

lacks jurisdiction over it. In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008).

       In response to Mr. Hassen’s motion, the government asserts that it amounts to a subsequent

or successive § 2255 motion such that this court lacks jurisdiction to resolve it. A prisoner may

not file a second or successive § 2255 motion unless he first obtains an order from the circuit court

authorizing the district court to consider the motion. 28 U.S.C. § 2244(b)(3)(A); id. § 2255(h).

Absent such authorization, a district court lacks jurisdiction to address the merits of a second or

successive § 2255 motion. In re Cline, 531 F.3d at 1251. While Mr. Hassen has labelled his

motion a “Rule 59(e)” motion, the court first considers “whether it is truly such a motion, in whole

or in part, or, in reality, a second or successive § 2255 motion.” United States v. Norwood, 557

Fed. Appx. 798, 801 (10th Cir. Mar. 7, 2014).

       A Rule 59(e) motion should be treated as a second or successive § 2255 motion “if it in

substance or effect asserts or reasserts a federal basis for relief from the petitioner’s underlying

conviction.” Spitznas v. Boone, 464 F.3d 1213, 1215 (10th Cir. 2006); see Gonzalez v. Crosby,

545 U.S. 524, 532 (2005). “Conversely, it is a ‘true’ [59(e)] motion if it either (1) challenges only

a procedural ruling of the habeas court which precluded a merits determination of the habeas

application . . .; or (2) challenges a defect in the integrity of the federal habeas proceeding,

                                                 3
provided that such challenge does not itself lead inextricably to a merits-based attack on the

disposition of a prior habeas petition.” Spitznas, 464 F.3d at 1216; United States v. Pedraza, 466

F.3d 932, 933 (10th Cir. 2006) (“Rule 59(e) motions are subject to the same characterization.”);

United States v. Cobb, 307 Fed. Appx. 143, 145 (10th Cir. 2009) (unpublished) (observing, in §

2255 proceeding, that Spitznas’s reasoning underlying COA requirement for appeal of Rule 60(b)

ruling “applies equally to motions under Rule 59(e)”).

       The court discerns three arguments in Mr. Hassen’s motion that attack the integrity of the

habeas proceeding without leading to an attack on the merits of the disposition of the petition—

that the court, in denying a hearing and denying a COA, utilized an incorrect standard that placed

too heavy a burden on Mr. Hassen; that the court applied the wrong standard in assessing prejudice

under Strickland; and that the court applied the wrong standard in analyzing Mr. Hassen’s claim

of prosecutorial misconduct. See Melter v. United States, 2017 WL 3868808, at *1-2 (W.D. Penn.

Sept. 5, 2017) (argument that district court denied COA based on incorrect standard was

appropriately considered under Rule 60(b)); Copeland v. McNeil, 2009 WL 1229042, at *2 (N.D.

Fla. May 4, 2009) (argument that court used the wrong standard of review in determining that

habeas petition was untimely was a true Rule 60(b) motion). The remainder of the motion seeks

to collaterally attack Mr. Hassen’s conviction and, because that aspect of the motion constitutes

an unauthorized successive § 2255, the court lacks jurisdiction to consider it.

       Mr. Hassen’s first argument is that the court, in denying a hearing and denying a COA,

held Mr. Hassen to a high burden not supported in the case law. Specifically, Mr. Hassen asserts

that his pleadings alone are sufficient to warrant a hearing, but the court erroneously held without

the benefit of a hearing that Mr. Hassen “failed to establish” his claims at the motion stage. In

                                                 4
other words, Mr. Hassen asserts that the court required him to “prove” his claims on paper without

an evidentiary hearing. As will be explained, the court denied Mr. Hassen’s claims under the

applicable standard. The use of the word “establish” was and is consistent with general usage in

the case law.

       “Unless the motion and the files and records of the case conclusively show that the prisoner

is entitled to no relief, the court shall . . . grant a prompt hearing thereon, determine the issues and

make findings of fact and conclusions of law with respect thereto. . . .” 28 U.S.C. § 2255(b).

Accordingly, “[r]eview in a section 2255 habeas action entails a two-step inquiry: (1) whether the

defendant is entitled to relief if his allegations are proved; and (2) whether the district court abused

its discretion by refusing to grant an evidentiary hearing.” United States v. Weeks, 653 F.3d 1188,

1200 (10th Cir. 2011). But conclusory allegations alone, without supporting factual averments,

are insufficient to state a valid claim under § 2255 and impose no obligation on the district court

to conduct an evidentiary hearing. See United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir.

1994); Anderson v. United States, 367 F.2d 553–54 (10th Cir. 1966).

       The court’s use of the phrase “failed to establish” was based on the court’s conclusion that

Mr. Hassen had not shown that his non-conclusory allegations, if true, would entitle him to relief.

See United States v. Clark, 650 Fed. Appx. 569, 572-73 (10th Cir. 2016) (petitioner “failed to

establish” prejudice on his claim that plea counsel failed to explain that he could enter straight

plea where defendant “had not shown a reasonable probability that he would have pleaded guilty”;

no hearing required); United States v. Moreno, 655 Fed. Appx. 708, 713 (10th Cir. 2016) (district

court correctly held that petitioner “failed to establish a reasonable probability” that the result of

trial would have been different but for counsel’s performance; no hearing required); United States

                                                   5
v. Wolf, 650 Fed. Appx. 556 (10th Cir. 2016) (district court correctly held that petitioner “failed

to establish” prejudice and no evidentiary hearing was required). By way of example, Mr. Hassen

asserted in his petition that a hearing was required regarding his allegation that his plea counsel

failed to tell him that he was eligible for a “safety valve” reduction. But the court assumed for

purposes of the motion that plea counsel failed to advise Mr. Hassen about “safety valve” relief

and denied the claim in any event because there was no showing that Mr. Hassen was eligible for

such relief. See doc. 1112 at 7. Similarly, Mr. Hassen alleged that his plea counsel told him that

if he did not sign the plea agreement and cooperate, he would go to prison for the rest of his life.

The court held that, even assuming that plea counsel provided such advice, there was no showing

of prejudice because there was no evidence that such advice was anything other than a good-faith

estimate. See id.

       Next, Mr. Hassen asserts that the court applied the wrong standard in assessing whether he

had shown prejudice in connection with his counsel’s assistance at the plea stage. Specifically,

Mr. Hassen challenges the court’s conclusion that he could not establish prejudice because he

would have received a longer sentence if he had gone to trial. According to Mr. Hassen, the

correct standard is whether he would have changed his decision to plead guilty and he asserts that

he would not have entered a plea of guilty despite the possibility of a longer sentence after trial.

Significantly, the court’s statements about the likelihood of a longer sentence if Mr. Hassen had

gone to trial were simply to support the court’s holding that Mr. Hassen could not show in the first

instance that he would have changed his plea and insisted on a trial. At the hearing on Mr.

Hassen’s motion to withdraw from the plea agreement, Mr. Hassen swore under oath that he was

guilty of the crimes charged; that he “wasn’t trying to say I wasn’t guilty;” and that he was asking

                                                 6
for the court to leave the guilty plea in place. This testimony is consistent with Mr. Hassen’s

declaration that he filed in support of his reply brief in support of his § 2255 motion. In his

declaration, he insists that he would not have signed the plea agreement but does not state that he

would have changed his plea of guilty. Because Mr. Hassen failed to even allege that he would

have insisted on going to trial but for counsel’s alleged ineffectiveness, the court found no

prejudice under Strickland.      The court, then, did not apply the wrong standard in assessing the

prejudice prong of Strickland.

       Finally, Mr. Hassen asserts that the court applied the wrong standard in evaluating his claim

of prosecutorial misconduct. According to Mr. Hassen, the court required him to show some

“invidious reason” for the prosecution’s conduct, not simply bad faith.             This argument

mischaracterizes the court’s memorandum and order. In its order, the court identified the standard

espoused by the Court in Wade v. United States, 504 U.S. 181 (1992)—that the defendant must

show that the government’s decision was “based on an unconstitutional motive or was not

rationally related to any legitimate Government end.” Expressly applying that standard, the court

held that Mr. Hassen’s claim for relief necessarily failed for lack of evidence demonstrating that

the government’s one-level departure motion was “unconstitutionally motivated or that it was not

rationally related to any legitimate government end.” The court then, in dicta, reiterated its

statements from the hearing on Mr. Hassen’s motion to withdraw his plea, including the statement

that “There has to be some invidious reason not just some prosecutorial exercise of judgment

about how things are going to proceed.” “Invidious reason” is, in fact, accurate shorthand for an

“unconstitutional motive” or a decision “not rationally related to any legitimate government end.”

Nonetheless, in analyzing Mr. Hassen’s § 2255 claim the court did not require Mr. Hassen to show

                                                  7
an “invidious” reason for the government’s conduct beyond the Wade standard. The argument is

rejected.

       The remainder of Mr. Hassen’s arguments constitute a rehash of the arguments he made in

his initial § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005) (“[A] Rule 60(b)

motion that seeks to revisit the federal court’s denial of the merits of a claim for relief should be

treated as a successive habeas petition.”). These aspects of the motion are dismissed for lack of

jurisdiction.

       In sum, Mr. Hassen’s motion is denied with prejudice as to his arguments that the court

applied the wrong standards in analyzing his initial petition and is otherwise dismissed without

prejudice for lack of jurisdiction. Further, because jurists of reason would not find debatable the

court’s disposition of the motion, construed in part as a true Rule 59(e) motion and in part as a

second or second successive habeas petition, a certificate of appealability is denied. 28 U.S.C. §

2253; Slack v. McDaniel, 529 U.S. 473, 484 (2000).



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Hassen’s motion to alter

or amend judgment (doc. 1116) is denied in part and dismissed in part.



       IT IS SO ORDERED.

       Dated this 13th day of May, 2019, at Kansas City, Kansas.



                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge

                                                 8
